 INT'L HOD CARRIERS', ETC., LOCAL UNION NO. 78639It seems to me, finally, thatitwould beunwise in the present case to infer anintention to discriminate for the purpose of encouraging membership.It istrue thatthe Act embodies the policy of preventingdiscriminationby reasonof union member-ship and activity.The Act alsoembodies,however, the policyof encouragingcollective bargaining between employers and employees through representativesof their own choosing, and makesitan unfairlabor practice for both employersand labor organizations to refuse to bargain collectively.15Neither of these policiescan be regarded, however, as absolutes, and when thesepolicies arein competitionwith each other, somereconciliationmustbe effected.This can be accomplished,it seems to me,by permittinga unionto protectits bargainingposition when it isthreatened, even though such action may run counterto some literalprescription ofthe Act. It may be that Mrs. Baldwin would not have participated directly perhapsin the process of collective bargaining but it seems to me evident that even anindirect role on her part would seriously have affected the Union in the criticalcircumstances of the presentcase.This wouldseemto be in line with the philosophywhich underlies the recentdecisioninN.L.R.B. v. International LadiesGarmentWorkers' Union (Slate Belt Apparel Contractors Assn.),274 F. 2d 376 (C.A. 3). Inthis case the court held that the ILGWU could enforce its policy of refrainingfrom bargaining with employers' representatives who had previously held unionoffice 16 by refusing to deal with one of its former employees who, through manyyears of employment, had acquired familiarity with theunion's"strategy, thinking,working, and operations," and that the employers' insistence upon dealing with theunion only through its former employee "displayed an absence of fair dealing."I am also aware that the Board in thesame casehad found a violation of Section8(b)(3) of the Act,17 but this finding was based on theassumptionthat the union'sinsistence upon the confidential nature of the employment of its former employee,and the highly unfavorable consequence which it attributed to his new employment,was a mere pretext and sham. In view of the critical circumstances in which theunion found itself in the present case, however, I believe that it would beunrealisticto come to a similar conclusion here.Upon the above findings of fact, and upon the entire record in the case, I reach thefollowing:CONCLUSIONS OF LAW1.Home Manufacturing Company, the Employer in the present case,is engagedin commerce within the meaning of Section 2(6) and (7) of the Act.2. International Ladies GarmentWorkers Union, the Respondent Union, is alabor organization withinthe meaningof Section 2(5) of the Act.3.The Respondent Union has not engaged in unfair labor practicesaffectingcommerce in violation of Section 8(b) (1) (A) and (2) of the Act.[Recommendations omitted from publication.]toAs provided in Section 8(a) (5) and 8(b) (3) of the Act.'('The description of the ILGWU policy in this case suggests that Rufer's summary ofthe purport of the resolution adopted at the union convention was not entirely accurate.11 SeeInternationalLadies'GarmentWorkers'Union, AFL-CIO, N.D.Department(Slate BeltApparel Contractors'Association,Inc.),122 NLRB 1390.InternationalHod Carriers',Building and Common Laborers'Union of America,Local Union No. 78,AFL-CIO [KnowltonConstruction Company]andLeon ParsleyInternationalHod Carriers',Building and Common Laborers'Union of America,Local UnionNo. 78, AFL-CIOandRobertJ.Haley.CasesNos. 8-CB-396 and 8-CB-t99.November 3,1960SUPPLEMENTAL DECISION AND AMENDED ORDEROn December 14, 1959, the Boardissued its Decision and Order inthe above-entitledproceeding,in which it found that,: (1) the Re-129 NLRB No. 72. 640DECISIONSOF, NATIONALLABOR RELATIONS BOARDspondent Union had participatedwithKnowlton Construction Coin-pany in an unlawful agreement,understanding,or practice that re-quired applicants for employment with the Company who were notmembers of the Respondent to obtain referrals from the Respondentas a condition of employment;and (2)pursuant thereto, the Respond-ent had caused the Company to refuse to employ two individuals. TheBoard ordered the Respondent to cease and desist from such conductwith respect to that Company or any other employer over whom theBoard would assert jurisdiction.Thereafter,the Supreme Court of the United States declared thatwhere the Board found that a union had engaged in this kind of un-lawful conduct against the employees of one employer,itwas im-proper, without proof of violations against employees of any otheremployer, to order the union to cease and desist from such conductwith respect to "any other employer."'Accordingly,we herebyamend our Order in this case by deletingthe phrase "or any other em-ployer over whom the Board would assert jurisdiction"from para-graphs a(1) and(2) thereof,and amend the notice which paragraphb(4) requires the Respondent to post by deleting the phrase "or anyother employer over whom the Board would assert jurisdiction" fromthe first two paragraphs thereof.MEMBERSJENKINS and KIMBALL took no part in the consideration ofthe above Supplemental Decision and Amended Order.1 Communications Workers of America, AFL-CIO and Local No.4372 v.N.L.R B ,362U S. 479.American Advertising DistributorsandCharles Edward FlemingCircular Distributors Union,Local B.B. 5, International Alli-ance of Bill Posters,Billers and Distributors of the UnitedStates and Canada, AFL-CIOandPaul D.Gamble.Cases Nos.7-CA-2458 and 7-CB-636. November /., 1960DECISION AND ORDEROn April 29,1960, Trial Examiner John C. Fischer issued his Inter-mediate Report in the above-entitled proceedings, finding that the Re-spondents had engaged in and were engaging in certain unfair laborpractices and recommending that they cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent Com-pany filed exceptions to the Intermediate Report and a supportingbrief.129 NLRB No. 60.